Title: Enclosure: Letter of Resignation from Superior Court, 10 February 1777
From: Adams, John
To: Massachusetts Council


      
       Baltimore Feby. 10. 1777
      
      To the Honourable the Council of the State of Massachusetts Bay.
      May it please your Honours
      I find myself under a Necessity of resigning my Appointment to a Seat in the Superior Court; and I do accordingly hereby resign it, and request that Some other Gentleman may be forthwith appointed to that most honourable and important Station. I am your Honours most obliged and obedient humble Servant
      
       John Adams
      
     